Citation Nr: 1600298	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-28 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for residuals of a neck injury, to include degenerative disc disease of the cervical spine.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1980 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Portland, Oregon.  Jurisdiction is currently retained by the RO in Anchorage, Alaska. 

Although the Veteran requested a Board hearing on her September 2008 Substantive Appeal (VA Form 9), an April 2014 letter from her representative withdrew this request.

In general, a claim for service connection for a specific psychiatric disability, such as PTSD, encompasses all diagnosed acquired mental conditions, which are considered to be a single service connection claim for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, although the Veteran's claims for service connection for depression and PTSD were previously adjudicated separately, the issue has been revised as above to encompass all potential psychiatric disabilities.

This claim was previously before the Board in May 2015 when it was remanded for additional development.  It has returned to the Board for adjudication.


FINDINGS OF FACT

1. The Veteran's degenerative disc disease and arthritis of the cervical spine did not have its onset in military service or within a year of service discharge; and, the competent and credible evidence fails to relate it to military service. 

2. The Veteran's headaches did not have their onset in military service; and, the competent and credible evidence fails to relate a headache disorder to military service.

3. The Veteran is not shown to have engaged in combat; her alleged stressor events in service are not combat or terrorist activity related; there is no credible supporting evidence that the claimed in-service stressor occurred; and any recorded diagnosis of PTSD is not based on an in-service stressor event corroborated by independent and credible supporting evidence.

4. A chronic psychiatric disorder was not shown in service or for several years thereafter; and, the competent and credible evidence fails to relate a current psychiatric disorder to military service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for residuals of a neck injury, currently diagnosed as degenerative disc disease and arthritis of the cervical spine, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301(d), 3.303 (2015).

3. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301(d), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in June 2005 and November 2005 of the criteria for establishing service connection, the evidence required in this regard, and hers and VA's respective duties for obtaining evidence.  

Recognition is given to the fact that complete VCAA notice was not provided until after the initial unfavorable rating decision, including information regarding how the VA assigns disability ratings and effective dates and information on types of evidence that may be used to substantiate a claim for an acquired psychiatric disorder related to military sexual trauma and/or personal assault.  However the Federal Circuit Court and the United States Court of Appeals for Veterans Claims (Court) have clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the Veteran was notified of evidence that may be used to substantiate a claim for an acquired psychiatric disorder related to military sexual trauma and/or personal assault and how VA determines disability ratings and effective dates in a March 2014 letter.  The claims were thereafter readjudicated in an October 2015 SSOC.  The duty to notify has been satisfied.

The Board also finds VA has complied with its duty to assist the Veteran in the development of her claims.  In this regard, the Board notes that service treatment records, service personnel records, and post-service treatment records were obtained, including those submitted by the Social Security Administration.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Veteran has been afforded appropriate VA examinations to determine the etiology of her claimed disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, this claim was previously before the Board in May 2015 when it was remanded for additional development.  Specifically, the RO was directed to provide the Veteran with additional notice and VA examinations.  Although the requested notice was not sent after the May 2015 Board remand, a closer review of the claims file indicates that the Veteran received the notice in March 2014.  Accordingly, there is no prejudice to the Veteran to proceed with adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board must ensure compliance with remand directives).

As VA's duties to notify and assist are met, the Board will address the merits of the claim.

II. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38§ U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As arthritis of the cervical spine has been diagnosed, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  



A. Neck Injury

During the September 2015 VA examination, the examiner noted the Veteran's 2005 diagnosis of degenerative disc disease of the cervical spine and that cervical magnetic resonance imaging dated in May 2014 showed arthritis.  Accordingly, the requirements of Shedden element (1) have been met. 

The Veteran's service treatment records include repeated complaints of upper back pain, beginning in January 1981.  As such, the requirements of Shedden element (2) have been met.

Notwithstanding the above, the Board finds that the Veteran's claim fails on Shedden element (3), evidence of a nexus between the claimed disability and service.    

The Veteran's separation examination dated in March 1982 is absent of complaints of a neck injury.  Additionally, her spine is found "normal" by the examiner.  The first evidence of complaints of cervical spine pain noted in the claims file is from January 2003.  The Veteran's post-service treatment records indicate that the Veteran reported her cervical spine injury was related to a motor vehicle accident.  See, e.g., June 10, 2005 treatment records. 

During the September 2015 VA examination, the Veteran indicated that she was attacked by her roommate in 1981, during service.  She said that the roommate jumped on her lower back and grabbed her hair, pulling her head back.  She indicated that this was when her neck pain began.  The Veteran noted going to a chiropractor the August after being discharged.  The Veteran indicated she was in multiple motor vehicle accidents in 1995, one accident causing her head to hit the windshield.  Based on a review of the Veteran's claims file and after taking a history from the Veteran, the September 2015 VA examiner opined that the Veteran's cervical spine disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's service treatment records note an incident when she was wrestling with a friend, but only reported a laceration of the foot.  There were no other symptoms reported in this encounter.  She was seen multiple times for thoracic back pain from January 1981 to May 1981 which was initially present upon awakening without a known inciting event, prior to the reported assault.  The potential for a head and neck injury from the Veteran's history of motor vehicle accidents "far surpasses any that she might have received during the incident she describes while in service that would allow neck pain to be ignored."  Additionally, in multiple treatment notes since service, she has indicated that she has had neck pain since her motor vehicle accidents as opposed to from any incident in service.  

The Veteran has not submitted and the record does not contain any contradictory medical opinion regarding her cervical spine disability. 

Based on the above, the Board finds that service connection for the Veteran's residuals of a neck injury is not warranted.  The Board affords much probative value to the opinion of the September 2015 VA examiner, who reviewed the claims file, considered the Veteran's contentions, and found that it was less likely than not that her neck disability was related to service.  He provided a sound rationale and cited to the medical record. 

The Board has considered the Veteran's statements to the effect that she has had pain in her neck related to a fight with her roommate in service.  The Board finds that the probative value of the lay statement is outweighed by the more qualified VA examiner's opinion.  Moreover, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of an arthritic process falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Medical knowledge and training is needed to address that medical question, which means the Veteran's opinion does not carry significant probative value.  King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).

Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a neck injury.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

B. Headaches

During the September 2015 VA examination, the examiner noted that the Veteran was diagnosed with migraines in 2002.  Accordingly, the requirements of Shedden element (1) have been met.  

Although the Veteran's service treatment records are absent of complaints or treatment for a headache disorder, the Veteran reports that she has had headaches since an incident with her roommate in service.  Treatment notes dated in April 1981 indicate that the Veteran was wrestling with her friend.  The Board affords the benefit of the doubt to the Veteran, and finds that the requirements of Shedden element (2) have been met. 

As above, the Board finds that the Veteran's claim fails on Shedden element (3), evidence of a medical nexus to service.

The Veteran's post service treatment records indicate that the Veteran related her headaches to a cervical spine injury she received as a result of a motor vehicle accident.  See, e.g., Jan. 27, 2003 Treatment Records. These records do not contain any reference to an in service incident as the cause of her headaches.

During the September 2015 VA examination, the Veteran reported that her headaches started in August 2002.  She also stated that she was having headaches when she was being seen for her upper back pain while in service.  Based on a review of the Veteran's claims file and a history from the Veteran, the examiner opined that the Veteran's headaches were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there are no reports of headache during service other than that associated with upper respiratory illness.  Additionally, the history provided by the Veteran was inconsistent.  The preponderance of the medical record shows that the Veteran has reported her headaches starting after the motor vehicle accidents which were after service, and also being triggered by her neck pain.  The examiner found that the Veteran's "headaches are most likely secondary to the cervical degenerative disc disease."  

The Veteran did not submit any contradictory medical opinion regarding her headache disability.

Based on the above, the Board finds that service connection is not warranted for the Veteran's claimed headache disability.  Although the Veteran is competent to report having headaches since service, the Board finds her reported history is not credible as it is contradicted by the medical evidence of record.  In contemporaneous medical records, she repeatedly attributed her headaches to the cervical spine injury which she obtained in post-service motor vehicle accidents and these records make no mention of any incident in service as a possible cause of her headaches.  Given the contradictory nature of the Veteran's statements as to the onset of her headaches and their continuity, the Board finds her statements to be inconsistent and not credible. 

The most probative and competent evidence of record is against the Veteran's claim; accordingly, the claim is denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

C. Acquired Psychiatric Disability

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-V]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).

When the claimed PTSD stressor is physical or sexual assault in service, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and, statements from family members, roommates, fellow service members or clergy.  Evidence of behavior changes following the claimed assault is one type of evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor).

The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 (2002).  Just because a physician or other health professional accepted an appellant's description of his experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

During the September 2015 VA examination, the examiner noted the Veteran's current PTSD diagnosis, conforming to the DSM-V criteria, and Unspecified Depressive Disorder.  Accordingly, the requirements of Shedden element (1) have been met.

The Veteran's service treatment records include a May 1981 entry documenting that the Veteran was seen in the "NP" clinic without further details.  The Board interprets "NP" to mean neuropsychological or neuropsychiatric.  The Veteran has submitted statements that she sought mental health treatment in service.  In affording the Veteran the benefit of the doubt, the Board finds that the requirements of Shedden element (2) have been met. 

The Board finds that the Veteran's claim fails on Shedden element (3), medical evidence of a nexus. 

The Veteran's service treatment records do not show that any psychiatric problems were diagnosed at service entrance, during service, or at service separation.  The Veteran's Enlisted Performance Records indicates fairly consistent scores from January 1981 to January 1982, increasing in one category.  

The Veteran's post-service treatment records show mental health treatment beginning in 1993, over 10 years after service discharge.  Notes from her inpatient treatment in November 1993 indicate that she attempted suicide after a physical fight with her significant other.  She also reported that she was having emotional problems at home related to sexual abuse of herself and recent sexual abuse of her daughter.  In February 2005, the Veteran reported that she had been seeing counselors since 1980 "dealing with sexual and physical abuse she suffered as a child."  

Based on a review of the claims file and the history as provided by the Veteran, the examiner opined that it is less likely than not that the Veteran's PTSD was caused or exacerbated by her claimed stressors.  Additionally, the examiner opined that the Veteran's depressive disorder is secondary to her PTSD, ongoing life stressors, and a lack of meaningful activities.  It was not caused by or exacerbated by military events.      

During the September 2015 VA examination, the Veteran reported that her PTSD is related to an attack by her roommate in service while she was asleep.  As a result of the attack, the Veteran's foot was injured.  The VA examiner found that this stressor is not adequate to support a diagnosis of PTSD.  Additionally, the examiner noted that there were no "markers" in the Veteran's service treatment records to substantiate the stressor.  Her performance reviews from January 1981 to January 1982 were the same or even improved over time.  

The Veteran reported that she was raped by 3 separate men while she was in the military.  The examiner found this stressor was adequate to support the diagnosis of PTSD, however, again found no "markers" in the Veteran's service treatment records to substantiate this stressor.   

During the VA examination, the Veteran described negative and intrusive thoughts about memories related to multiple incidents of childhood sexual abuse and the death of her second husband who was murdered while they were married, her uncle was murdered, her father died, her son was killed in a motor vehicle accident, her brother died, and she caught her brother sexually assaulting her daughter.  

Based on the above, the Board finds that service connection for an acquired psychiatric disability is not warranted.

The Veteran did not receive any awards or decorations specifically denoting combat participation, and the record does not contain evidence otherwise showing that she engaged in combat with the enemy.  She does not argue the contrary.  Moreover, the evidence of record does not establish, nor is such contended, that the Veteran served in a location that would involve "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).

Instead, the Veteran alleges a physical and several sexual assaults in service.  With regard to her reported sexual assaults, while the Veteran is competent to testify as to experiences, her statements are unsupported by other evidence of record and her account of the various assaults is deemed not verified by the evidence of record.  Although she reports being raped in service and seeking mental health treatment in service, there is no corroboration of her claims of sexual assault in her military record. Additionally, none of the markers that would substantiate this claim appear to be present. She has reported that she sought treatment in 1980, during service, related to childhood sexual trauma, not sexual assault during service. As for her assertion that her PTSD is due to a physical assault by her roommate in service, the examiner found that this stressor was insufficient to support a diagnosis of PTSD.

The Board affords much probative value to the September 2015 VA examiner, who found the Veteran's alleged physical assault is not an adequate stressor to support the diagnosis of PTSD.  Additionally, the September 2015 VA examiner provided negative nexus opinions with sound rationales, pointing to medical evidence in the claims file and the history as provided by the Veteran. 

With regard to the Veteran's depression, the Board finds that the preponderance of the evidence is against awarding service connection.  The earliest post-service medical evidence of any relevant findings is dated in 1993, more than 10 years after separation from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  At that time, the Veteran related her depression to childhood physical and sexual abuse.  There is also no competent medical opinion of record which relates the Veteran's psychiatric disorders to her service and events therein.  Additionally, the September 2015 VA examiner adequately attributed the Veteran's depression to her PTSD.  

Finally, although the Board readily acknowledges that Veteran is competent to report symptoms such as depression, there is no indication that the Veteran is competent to etiologically link any such symptoms to her active service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

While the Board is sympathetic to the Veteran's situation, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Accordingly, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for headaches is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


